ORDER

PER CURIAM.
Roy DuBose (Plaintiff) appeals the judgment of the • Circuit Court of St. Louis County dismissing his medical malpractice action against St. Louis Surgical Consultants, Dr. Thomas Niesen (together, St. Louis Surgical Defendants), and St. Luke’s Episcopal-Presbyterian Hospitals d/b/a St. Luke’s Hospital (St. Luke’s) (collectively, Defendants). Plaintiff argues that the trial court erred in dismissing his cause of action on the basis that he failed to comply with the requirement of section 538.225 to file an affidavit stating that he obtained the opinion of a “legally qualified health care provider.” In their cross-appeals, Defendants assert that the trial court erred in denying their requests for attorneys’ fees.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).